 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 1 of 14 PageID: 962



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                          Crim. Action No.: 88-cr-00239


                v.                                              MEMORANDUM
                                                                 AND ORDER
 RICHARD DESCISCIO,

                      Defendant.


SHERIDAN, U.S.D.J.

       This matter comes before the Court on Defendant Richard DeSciscio’s (“Defendant” or

“DeSciscio”) motion for compassionate release pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A). (ECF No. 5). Defendant, a prisoner serving a term of 75 years’ imprisonment at

an FCI Allenwood facility in White Deer, Pennsylvania, argues that a series of medical issues from

which he suffers, his susceptibility to contracting COVID-19, and his old age, justify his immediate

release from prison. The Court heard oral argument on June 18, 2020. For the reasons stated

below, Defendant’s motion is denied.

                                                 I.

       On or about June 26, 1989, Defendant was convicted by jury on all 26 counts of the

Indictment, including for violations of 18 U.S.C. § 1952 (Racketeer Influenced and Corrupt

Organizations Act (“RICO”) conspiracy to murder John Gotti, Gene Gotti, and Irwin Schiff and

participation in the murder of Irwin Schiff); 18 U.S.C. § 1955 (conducting an illegal gambling

business); 18 U.S.C. § 1962 (racketeering); and 18 U.S.C. §§ 891 and 892 (loansharking).

(Moving Br. at 3, ECF No. 5-1, Opp. Br. at 2, ECF No. 9). On September 26, 1989, the Hon.

Marianne Trump Barry, sentenced Defendant to a term of 75 year’s imprisonment for his crimes.
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 2 of 14 PageID: 963



(Id.). On November 21, 1990 the Court of Appeals for the Third Circuit affirmed his conviction.

(Id.). Subsequent motions under 28 U.S.C. § 2244 for leave to file a second or successive § 2255

petition to vacate his sentence were denied. (Id.).

       According to the Presentence Report, Defendant was a member of the Genovese Crime

Family of La Cosa Nostra, who operated in a faction of that criminal organization controlled by

co-defendant Louis Anthony Manna. (Opp. Br. at 2 (citing Presentence Report (“PSR”) ¶¶ 1

26)). In late 1987, Defendant, Manna, and others engaged in a conspiracy to murder John Gotti,

an infamous underworld figure alleged to have controlled the Gambino Family of La Costra

Nostra, and John’s brother Gene Gotti. (Id. at 2-3 (citing PSR ¶ 30)). Recorded communications

between the conspirators confirmed the plan to murder the Gottis. (Id. (citing PSR ¶ 31)). In

addition, Defendant assisted in Manna’s plan to murder Irwin Schiff; Schiff was a “hidden

principal in a network of companies and corporate shells that were engaged in a multi-million-

dollar fraud and money laundering scheme operated for the benefit of the Genovese Family.”

(Id. (citing PSR ¶¶ 32-34)). Schiff was shot twice in the head in the restroom area of an Upper

East Side restaurant. (Id. (citing ¶¶ 32-33)). Defendant was present for the shooting. (Id.).

       Defendant also assisted in the operation of a wide-spread gambling network in Hudson

County, in which Defendant carried out threats of force and committed acts of violence. (Id.

(citing PSR ¶ 55)). In preparing the PSR, the United States Probation office described

Defendant’s role in the gambling conspiracy as follows: “DeSciscio was an enforcer for the

group. He served as an intermediate level supervisor for the gambling operation, resolving

problems for Casella [a higher ranked member of the Genovese Family]. Consequently,

DeSciscio was a supervisor of extensive racketeering activity involving five or more persons.”

(Id. (citing PSR ¶ 61)).



                                                 2
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 3 of 14 PageID: 964



       Defendant has served approximately 31 years and 9 months of his sentence and is

currently housed at a medium security facility that is part of FCI Allenwood. (Id. at 4).

Defendant’s projected release date is July 5, 2052. (Id).

       On April 10, 2020, Defendant’s daughter submitted a request to the Warden of FCI

Allenwood for her father’s compassionate release based on his age and serious medical

conditions, including a heart condition and cancer. (ECF No. 5-3). In that letter, Defendant’s

daughter also wrote:

               My father is no threat to society. He has been a model inmate. He
               has a loving family who misses, loves and worries sick about him
               everyday. I am terrified for my dads health and well being. I dont
               feel he could survive Covid 19 virus. Please consider releasing my
               dad based on his age, health, and 30+ years time served so he does
               not die. My dad is my world.

(Id.). In a letter dated April 28, 2020, FCI Allenwood Warden Catricia L. Howard denied the

request for compassionate release, stating, in part:

               The health and safety of both staff and inmates are our top priority
               and the Bureau of Prisons (BOP) is taking extraordinary measures
               to minimize COVID-19 exposure. The request for Compassionate
               Release/Reduction in Sentence (RIS) has been reviewed in
               accordance with Program Statement, 5050.50. His medical
               condition does not limit his ability to perform activities of daily
               living or has imposed serious cognitive defects.
                                      * * *
               After a comprehensive review of [Defendant’s] circumstances, he
               is not eligible for Compassionate Release/RIS placement.

(ECF No. 5-4). Subsequently, on April 26, 2020, Defendant himself submitted a request for

compassionate release based on BOP Program Statement 5050.49, (ECF No. 5-5), but same was

denied for failure to properly request the reduction under the current BOP Program Statement

5050.50, (ECF No. 5-6). In the instant motion, Defendant moves this Court under U.S.C. §




                                                  3
  Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 4 of 14 PageID: 965



3582(c)(1)(A) for a reduction in sentence, which would result in his immediate release from

custody, due to, inter alia, the threat posed to him by the COVID-19 pandemic.

        In opposition to Defendant’s motion, the Government submitted the Affidavit of Suzanne

Brown, an Executive Assistant at FCI Allenwood. (Affidavit of Suzanne Brown Executive

Assistant FCI Allenwood (“Brown Aff.”), ECF No. 9-1). In her affidavit, Ms. Brown attests to

various actions undertaken by the BOP’s to combat the spread of COVID-19 in its facilities.

(See id. ¶¶ 2-15). These actions include, inter alia: (1) social distancing measures, where

possible, (id. ¶ 7); (2) the issuance of cloth face masks to all staff and inmates, (id. ¶ 8); (3) body

temperature screenings, (id. ¶ 9); the quarantining of infected inmates, (id. ¶ 9); and (4) restricted

access to BOP facilities, (id. ¶¶ 10, 11). Pertinently, Ms. Brown’s affidavit also describes the

safety measures implemented at the FCI Allenwood facility where Defendant resides. (Id. ¶ 18).

In particular, all staff and inmates at Defendant’s facility have been issued personal protective

equipment (“PPE”), including face coverings, which are required to be worn when in public

areas. (Id.). In addition, public areas within the facility are “regularly” disinfected, and there are

adequate supplies of masks, gloves, soap, and hand sanitizer to meet the needs of inmates and

staff. (Id).

        According to the BOP, as of June 1, 2020, there were no confirmed or suspected COVID-

19 cases at Defendant’s facility. (Id. ¶ 19). Historically, in total, there have been two positive

tests for COVID-19 staff at FCI Allenwood. (Id.). Both cases occurred in March 2020, and both

affected staff members have since fully recovered. (Id.). No inmates have ever tested positive

for COVID-19. (Id.).




                                                   4
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 5 of 14 PageID: 966



                                                 II.

       Once a federally imposed sentence commences, a district court has limited authority to

modify that sentence. Dillon v. United States, 560 U.S. 817, 825 (2010).

       The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) and allows a criminal defendant

to request a reduction in sentence, also known as “compassionate release,” for “extraordinary

and compelling reasons” after exhausting administrative remedies. 18 U.S.C. § 3582(c)(1)(A);

see United States v. Alexander, No. CV 19-32 (FLW), 2020 WL 2507778, at *5 (D.N.J. May 15,

2020). Before a defendant can bring a motion for reduced sentence on their own behalf directly

with the district court, a defendant “must ask the Bureau of Prisons (“BOP”) to do so on their

behalf, give BOP thirty days to respond, and exhaust any available administrative appeals.”

United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (citing § 3582(c)(1)(A)).

       If a motion is timely filed by the defendant, then a court may reduce an inmate’s sentence

if (1) it finds that there are “extraordinary and compelling reasons” that warrant a reduction; (2)

the reduction would be “consistent with applicable policy statements issued by the Sentencing

Commission” as well as the Court’s independent assessment; and (3) it considers the sentencing

factors set forth in § 3553(a), as applicable. United States v. Brown, No. CR 07-19 (RBK), 2020

WL 2466081, at *2 (D.N.J. May 13, 2020) (citation omitted).

       Therefore, a defendant seeking a reduction in his sentence under the First Step Act “bears

the burden” of proving that he has (1) exhausted administrative remedies before seeking judicial

review, and (2) that compelling and extraordinary reasons exist to justify compassionate release.

United States v. Sellers, No. CR 10-434 (RMB), 2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020)

(citing 18 U.S.C. § 3582(c)(1)(A)). Here, Defendant and the Government agree that Defendant

had exhausted administrative remedies before filing this motion, (see Opp. Br. at 9, 10-11); and



                                                 5
    Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 6 of 14 PageID: 967



the Court adopts the parties’ agreement. Accordingly, Defendant has the burden of

demonstrating that compelling and extraordinary reasons warrant his release.

                                                        III.

         In his motion, Defendant raises two distinct sets of arguments. First, Defendant argues

that he is eligible for compassionate release under the BOP Program Statement 5050.50 as a

matter of law. Second, Defendant contends that he has satisfied the criteria for compassionate

release under 18 U.S.C. § 3852(c)(1)(A)(i) and the Sentencing Commission’s Policy Statement.

The Court will address these arguments seriatim.

         A.       CONSIDERATION OF THE BOP PROGRAM STATEMENT 5050.50

         In Defendant’s moving papers, he seems to contend that the Court may grant him

compassionate release under the BOP Program Statement 5050.50, §§ 4(a)1 and (b)2. To the

extent that Defendant is asserting same, he is incorrect. The BOP Program Statement is not a

statutory vehicle for seeking compassionate release in federal court, but rather “internal agency

guidelines [that] may be altered by the [BOP] at will.” Reeb v. Thomas, 636 F.3d 1224, 1227

(9th Cir. 2011) (citation omitted). In this case, Defendant must properly show that

compassionate release is warranted under the appropriate statute, 18 U.S.C. § 3852(c)(1)(A), by

demonstrating extraordinary and compelling reasons under § 3852(c)(1)(A)(i).




1
 Section 4(a) provides: “‘New Law’ Elderly Inmates. Inmates sentenced for an offense that occurred on or after
November 1, 1987 (e.g., “new law”), who are age 70 years or older and have served 30 years or more of their term
of imprisonment.” See BOP Program Statement 5050.50, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g), § 4(a), available at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

2
  Section 4(b) provides, in pertinent part: “Elderly Inmates with Medical Conditions. Inmates who fit the
following criteria: Age 65 and older; Suffer from chronic or serious medical conditions related to the aging process;
Experiencing deteriorating mental or physical health that substantially diminishes their ability to function in a
correctional facility; Conventional treatment promises no substantial improvement to their mental or physical
condition; and Have served at least 50% of their sentence.” Id. § 4(b).

                                                          6
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 7 of 14 PageID: 968



       In any event, below, the Court will consider much of the relevant factors set forth in BOP

Program Statement §§ 4(a) and (b), such as Defendant’s age, medical conditions, etc., in

determining whether extraordinary and compelling reasons warrant Defendant’s compassionate

release under the appropriate statutory vehicle, 18 U.S.C. § 3852(c)(1)(A)(i).

       B.      COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3852(C)(1)(A)(I) AND THE
               POLICY STATEMENT

       In the present motion, Defendant argues that there are compelling and extraordinary

reasons that warrant his immediate release from prison; namely, his age, medical conditions, and

vulnerability to contracting the COVID-19 virus.

       Congress did not define the term “compelling and extraordinary reasons,” but instead

directed the U.S. Sentencing Commission to “describe what should be considered extraordinary

and compelling reasons for sentence reduction, including the criteria to be applied and a list of

specific examples.” 28 U.S.C. § 994(t). Although the Sentencing Commission has not updated

its Policy Statement since the passage of the First Step Act in 2018, the Commission’s Policy

Statement still provides useful guidance for district courts in identifying extraordinary and

compelling reasons for a defendant’s eligibility for compassionate release. See Alexander, 2020

WL 2507778, at *3; United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331,

at *4 (E.D. Pa. Apr. 1, 2020); see also U.S. SENTENCING GUIDELINES MANUAL (“U.S.S.G.”), §

1B1.3, Application Note 1 (U.S. Sentencing Comm’n 2018).

       The Sentencing Commission’s Policy Statement provides that a defendant may

demonstrate extraordinary and compelling reasons for compassionate release based on: (1) the

medical condition of the defendant; (2) the age of the defendant; (3) the defendant’s family

circumstances; or (4) for “other reasons.” U.S.S.G. § 1B1.13, Application Note 1. Here,




                                                 7
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 8 of 14 PageID: 969



Defendant raises three of these potential bases, including: (1) his medical conditions; (2) his age;

and (3) “other reasons” pertaining to the COVID-19 pandemic.

       A defendant may show extraordinary and compelling reasons for release based on his

medical conditions where:

               (i)     The defendant is suffering from a terminal illness (i.e., a
                       serious and advanced illness with an end of life trajectory)
                       . . ; [or]

               (ii)    The defendant is: (I) suffering from a serious physical or
                       medical condition; (II) suffering from a serious functional
                       or cognitive impairment, or (III) experiencing deteriorating
                       physical or mental health because of the aging process, that
                       substantially diminishes the ability of the defendant to
                       provide self-care within the environment of a correctional
                       facility and from which he or she is not expected to
                       recover.

U.S.S.G. § 1B1.13, Application Note 1(A). In addition, a defendant may show extraordinary and

compelling reasons for release based on Defendant’s age, where he “(i) is at least 65 years old;

(ii) is experiencing a serious deterioration in physical or mental health because of the aging

process; and (iii) has served at least 10 years or 75 percent of his or her term of imprisonment,

whichever is less.” Id., Application Note 1(B).

       Here, Defendant is 78 years old and has served approximately 32 years of his 75-year

sentence. Moreover, Defendant allegedly suffers from several health ailments, including: (1)

prostate cancer, (2) a heart condition for which he received a pacemaker, (3) chronic sinusitis, (4)

kidney stones, (5) vertigo, and (6) hearing loss. (See Declaration of Renee DeSciscio

(“DeSciscio Decl.”) ¶¶ 4-8, ECF No. 5-7). It is undisputed that Defendant’s medical records

confirm that he currently suffers from:

               (1) Prostate Cancer, diagnosed in October 2014;




                                                  8
    Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 9 of 14 PageID: 970



                (2) Atrial Fibrillation (a heart condition), most recently diagnosed
                    in October 2018, with the presence of a cardiac pacemaker as
                    part of his treatment since October 2017;

                (3) Chronic Rhinitis3, diagnosed in March 2017;

                (4) Uric Acid Nephrolithiasis (bladder/kidney stones), diagnosed
                    in March 2014, and resolved by May 2015;

                (5) Benign Paroxysmal Positional Vertigo, first diagnosed in
                    September 2010, resolving shortly thereafter, returning in
                    February 2012, resolving again in May 2016, returning again in
                    March 2020; and

                (6) Unspecified Hearing Loss, diagnosed in May 2016.

(See Opp. Br at 22-23). According to Defendant, his health conditions continue to worsen over

time; and being incarcerated only exacerbates his conditions because “he is unable to manage his

health in the appropriate matter because he lacks on-demand access.” (Moving Br. at 8).

        In this case, Defendant’s age and medical conditions do not warrant compassionate

release. Focusing on the latter, Plaintiff has failed to adequately demonstrate that his medical

conditions culminate to an extraordinary and compelling reason for his release. In particular,

Defendant does not assert that he is suffering from a terminal illness or that his medical

conditions “substantially diminish[ ] [his] ability . . . to provide self-care within the environment

of a correctional facility.” U.S.S.G. § 1B1.13, Application Note 1(A). Accordingly, Defendant

“fails to carry his burden for proving he merits compassionate release” due to his medical

conditions. See United States v. Rodriguez-Orejuela, No. 03-CR-20774, 2020 WL 2050434, at

*7 (S.D. Fla. Apr. 28, 2020) (collecting cases).




3
 “Rhinitis” is a condition affecting the nasal passageways, part of the upper respiratory system, the
symptoms for which can include a runny nose, sneezing, and nasal stuffiness. It is frequently caused by
seasonal allergies or the common cold. (See Opp. Br. at 24).

                                                    9
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 10 of 14 PageID: 971



       Moreover, during oral argument, Mr. Laracca, Defendant’s counsel, called to my

attention a medical issue that Defendant experienced on March 23, 2020. On that day,

Defendant suffered an episode of dizziness which prompted him to lay on the floor of the prison

shower. Defendant’s medical records submitted by the Government indicate that the episode

was attributable to a diagnosis of “benign paroxysmal positional vertigo.” (June 18, 2020

Medical Records, Undocketed). However, at a June 18, 2020 medical check-up, Defendant

denied any mobility problems and reported no falls over the prior three months. (Id.).

Moreover, a June 18th medical report indicated that there was no “diagnosis to suggest a fall

risk,” Defendant had a “normal gait,” and he was oriented. (Id.). As such, Defendant’s episode

of vertigo which caused him to lay down in the shower does not alone rise to an extraordinary

and compelling reason for Defendant’s immediate release.

       Relatedly, Defendant argues that his vulnerability to contracting COVID-19 due to his

age and medical conditions also constitutes an extraordinary and compelling reason that warrants

compassionate release. According to the Third Circuit, “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597. Rather, “the Court

must conduct a highly individualized inquiry of this Defendant to determine whether COVID-19

in conjunction with his alleged underlying medical conditions constitutes an extraordinary and

compelling reason for release.” United States v. Catanzarite, No. CR 18-0362 (ES), 2020 WL

2786927, at *3 (D.N.J. May 29, 2020).

       Here, Defendant’s most serious medical conditions are prostate cancer and atrial

fibrillation. Neither medical condition constitute an extraordinary and compelling reason for



                                                10
    Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 11 of 14 PageID: 972



release, in light of the COVID-19 pandemic. The CDC has compiled a list of underlying medical

conditions that may place individuals at a higher risk for severe illness from COVID-19. These

include:

            •   Chronic lung disease or moderate to severe asthma;
            •   Serious heart conditions;
            •   People who are immunocompromised (including from cancer treatment);
            •   Severe obesity;
            •   Diabetes;
            •   Chronic kidney disease; and
            •   Liver disease.4

         Here, Defendant does not argue, or put forth any evidence, that he is

immunocompromised as a result of any cancer treatment that he received. (See Moving Br. at

13-16; Opp. Br. at 23). Moreover, his cancer is currently being treated with Tamsulosin, and

there is no indication in the record that Defendant has recently complained of any serious

symptoms associated with his cancer diagnosis or treatment. (See id.). In fact, at oral argument,

Mr. Laracca indicated that Defendant was “doing better.” Regarding Defendant’s atrial

fibrillation (“AFib”) diagnosis, the CDC has not categorized AFib as a “serious heart condition”

that exposes patients to heightened risk from COVID-19.5 (See Opp. Br. at 23-24). And, like his

cancer, Defendant is receiving treatment for his AFib and has not recently complained of any

complications from the condition, including chest pain or shortness of breath.6 (See Moving Br.


4
 See Centers for Disease Control and Prevention, People Who are at Higher Risk for Severe Illness,
CDC.gov, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last visited June 5, 2020).
5
 The CDC considers “heart conditions” to include “heart failure, coronary artery disease, congenital heart
disease, cardiomyopathies, and pulmonary hypertension.” Centers for Disease Control and Prevention,
Groups at Higher Risk for Severe Illness, CDC.gov, available at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/groups-at-higher-risk.html#serious-heart-conditions (last visited June 5,
2020).
6
 After this motion was fully briefed, on June 11, 2020, the Court received a supplemental letter from
defense counsel indicating that “doctors at FCI Allenwood found [Defendant’s] heart beat to be irregular

                                                   11
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 12 of 14 PageID: 973



at 13-16; Opp. Br. at 24). Accordingly, Defendant has failed to carry his burden of

demonstrating that his medical conditions, in conjunction with a risk of contracting COVID-19,

constitute an extraordinary and compelling reason for his release.

        In addition, a court may also look “beyond the medical conditions” of the defendant to

determine whether compassionate release is appropriate amid the COVID-19 crisis. Catanzarite,

2020 WL 2786927, at *5. Namely, a court may consider the conditions at the defendant’s

facility. Id. Here, the Government has submitted an affidavit from a representative of the BOP

describing the various safety measures implemented at the FCI Allenwood facility where

Defendant resides. (Brown Aff. ¶ 18). Among other measures, all staff and inmates at

Defendant’s facility have been issued PPE, including face coverings, which are required to be

worn when in public areas. (Id.). In addition, public areas within the facility are “regularly”

disinfected; and there are adequate supplies of masks, gloves, soap, and hand sanitizer to meet

the needs of inmates and staff. (Id). Further, according to the BOP, as of June 1, 2020, there

were no confirmed or suspected COVID-19 cases at Defendant’s facility. (Id. ¶ 19). In all, there

have been only two positive tests for COVID-19 staff at FCI Allenwood. (Id.). Both cases

occurred in March 2020, both affected staff members have since fully recovered, and no inmates

have ever tested positive. (Id.). The mere presence of COVID-19 in our society does not

constitute an extraordinary and compelling reason warranting Defendant’s release. Thus, absent

more compelling facts demonstrating an actual threat of contracting the virus at his facility,

Defendant has failed to carry his burden. See Catanzarite, 2020 WL 2786927, at *5.



to the point that [Defendant] is at a high risk for a stroke and started him on a blood thinner . . . to reduce
the risk.” (ECF No. 12). In that letter, Defendant does not argue that Defendant’s recently discovered
irregular heartbeat constitutes a serious heart condition that heightens his risk of contracting COVID-19.
(Id.; see also supra n. 3). Moreover, the letter indicates that Defendant is receiving treatment for the
condition. (Id.).

                                                      12
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 13 of 14 PageID: 974



       Even if Defendant was able show that his age, medical conditions, and vulnerability to

COVID-19 constitute extraordinary and compelling reasons for his release, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a). In particular, “[c]ourts have

found during the coronavirus pandemic that, even where an individual has medical conditions

which make him vulnerable to COVID-19, his danger to the community may ultimately

outweigh his health concerns and the balance of factors weighs against release.” United States v.

Miranda, No. 3:16-CR-128-(VAB)-1, 2020 WL 2124604, at *4 (D. Conn. May 5, 2020)

(collecting cases).

       The following § 3553(a) sentencing factors are particularly relevant in this case: “(1) the

nature and circumstances of the offense and the history and characteristics of the defendant”; and

(2) “the need for the sentence imposed,” which includes, inter alia, a sentence that justifiably

“reflects the seriousness of the offense,” that “afford[s] adequate deterrence to criminal conduct,”

and “protect[s] the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(1) and (2).

       In this case, the § 3553(a) factors weigh against Defendant’s release. As evidenced by

the nature and circumstances of his crimes, it is clear that Defendant intended to pursue a life-

long career in committing acts of violence. Defendant was convicted for violent and egregious

crimes that he committed while a member of a notorious organized crime organization. In

particular, Defendant participated in multiple conspiracies to commit murder. (See Opp. Br. at

3). He also served as an “enforcer” in a widespread gambling ring. (See id.). As part of his

responsibilities as an “enforcer,” Defendant carried out threats of force and committed acts of

violence. (Id. (citing PSR ¶ 55)).

       Defendant committed these crimes long ago. True enough. However, the seriousness of

his crimes, the need to protect the safety of the public from even a possibility of recidivism, and



                                                 13
 Case 3:88-cr-00239-PGS Document 14 Filed 07/10/20 Page 14 of 14 PageID: 975



the public interest in adequately deterring these types of violent crimes weigh heavily against his

release. For all of the foregoing reasons, Defendant’s motion is denied.

                                              ORDER

       THIS MATTER having come before the Court on Defendant Richard DeSciscio’s

(“Defendant”) Motion for Compassionate Release, (ECF No. 5); and the Court having carefully

reviewed and taken into consideration the submissions of the parties, as well as the arguments and

exhibits therein presented; and for good cause shown; and for all of the foregoing reasons;

       IT IS on this 9th day of June, 2020,

       ORDERED that Defendant’s motion for compassionate release, (ECF No. 5), is DENIED.




                                              s/Peter G. Sheridan
                                              PETER G. SHERIDAN, U.S.D.J.




                                                14
